ORDER

PER CURIAM.
Victor R. Moore, Sr. appeals the judgment denying his Rule 74.06(b)(5)1 motion for relief from the trial court’s judgment dismissing his discrimination claim against MBR Management Corporation D/B/A Do-minos Pizza for failure to prosecute. We find that no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

. All references to Rules are to Missouri Supreme Court Rules (2014).